ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 21: The term “near” in claim 21 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, because the claim recites that, “for the test measurement, the rotationally asymmetric flow is generated by a disturbance disposed at or near the inlet end area” (emphasis added) but there is no recitation in Applicant’s as-filed specification or disclosure otherwise what indicates being “near” the inlet end area, the scope of the claim cannot be ascertained at this time.

As to claims 22 and 23: Each of said claims depend ultimately from claim 21 and accordingly inherit the indefiniteness of claim 21. Accordingly, similar to claim 21 above, a prior art search could not be conducted on the claimed subject matter of each of said claims because the scope of claim 21 could not be determined for the reasons noted above.
Because the scope of the claim cannot be determined for the aforementioned reasons, a prior art search could not be conducted on the claimed subject for claim 21 at this time. 
The examiner recommends, in response to this office action, that Applicant amend the claim to obviate the above rejection and/or respond with remarks that indicate how Applicant believes the scope of the claim is not indefinite and preferably indicate which portions of Applicant’s disclosure support such an assertion. 
The examiner notes that should Applicant’s reply to this office action obviate the rejection of claim 21 under 35 U.S.C. 112, then a prior art search for the subject matter of each of claims 21-23 will be conducted to advance prosecution of the instant application.

As to claim 33: The claim recites in lines 1-2 that “A measuring point for determining a flow-profile independent flow velocity or volume flow of a medium, the measuring point comprising:” followed by various limitations including, but not limited to, a measuring tube, a magnetic field producing apparatus, an electrode system, and a 90° elbow, but it is unclear how a measuring point may itself be considered to constitute the various components that are set forth in the body of the claim. In particular, a measuring point is considered to be a physical point in space at which a measurement is taken, in accordance with Applicant’s as-filed specification page 9, lines 6-7 and further in lines 16-19 and 27. Each of said instances recite that the measuring point comprises various components but it is unclear how such a point, that is considered by the examiner to constitute a single point in three-dimensional space, may comprise the recited limitation/components.

As to claim 33: The last line of the claim recites, in part, that the claimed elbow is arranged at a distance of 0-DN at the inlet end area. However, because each of D and N appear to be variables that are not defined in the claim, the scope of the claim is also rendered indefinite because one is not able to determine this distance when both values are variable. The examiner suggests indicating what each variable represents in the claim so that a definite value can be ascertained for the value of 0-DN such that the claim scope may be determined.

As to claims 34-40: Each of said claims inherits the indefiniteness of claim 33 for the reasons noted above and accordingly each is also rejected under 35 U.S.C. 112.

Because the scope of claim 33 could not be determined at this time for the above reasons, a proper prior art search could not be conducted on the claimed subject matter at this time. 
The examiner recommends, in response to this office action, that Applicant amend the claim to obviate the above rejections and/or respond with remarks that indicate how Applicant believes the scope of the claim is not indefinite and preferably indicate which portions of Applicant’s disclosure support such an assertion. 
Furthermore, the examiner notes that should Applicant’s reply to this office action obviate the rejection of claim 33 by either amending the claim to obviate said rejection and/or explaining remarks how Applicant believes the claim to be definite, then a prior art search for the claimed subject matter of each of claims 33-40 will be carried out at that time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mesch et al. US Pat 6,094,992 (hereafter Mesch), prior art of record, in view of Eckardt DE 1227677 B (hereafter Eckardt), prior art of record.
As to claim 20: A magnetic-inductive flowmeter for measuring flow velocity or volume flow of a medium (fig. 1 - see also col. 4, lines 42-46), the flowmeter comprising: 
a measuring tube (1; fig. 1 and see col. 4, lines 42-46) adapted to convey the medium in a longitudinal direction defined by a measuring tube axis (col. 4, lines 45-46 note that the tube guides an electrically conductive fluid and the medium is considered to be guided along a longitudinal direction defined by the measuring tube axis 1), wherein the measuring tube includes an inlet end area and an outlet end area (the source of the fluid being carried as disclosed in col. 4, lines 45-46 is considered to be an inlet end area and the area which is located further in the direction in which the fluid medium is carried is considered to be an outlet end area) which delimit the measuring tube in the longitudinal direction (the inlet and outlet end areas of the tube 1 delimit said tube in the longitudinal direction which is defined along the fluid medium flow direction); 
a magnetic field producing apparatus (21-24; see fig. 1 and details in col. 5, lines 1-8) disposed about a cross-section of the measuring tube and configured to generate a magnetic field in the medium extending essentially perpendicular to the longitudinal direction (see fig. 1 and col. 5, lines 30-34), wherein the magnetic field producing apparatus includes a segment (25, 26; see fig. 1 and col. 5, lines 30-34) configured to couple the magnetic field into the medium and applied on, or at a predetermined minimum distance from, the measuring tube, wherein the segment surrounds the measuring tube over a first angle, which defines a maximum angle of arc in the cross-section of the measuring tube (see fig. 1 regarding the angle subtended by a line running parallel with the halfway point between electrodes 41 and 45 as well as between electrodes 41 and 43; this first angle is considered to define a maximum angle of arc in the cross-section of the measuring tube); and 
an electrode system (41-46; see fig. 1) including at least two electrode pairs (see col. 5, lines 48-62 which notes that each of electrodes 41-46 are formed of electrode pairs and thus includes at least two electrode pairs), which are adapted to detect a voltage in the medium induced perpendicular to the magnetic field and to the longitudinal direction (see col. 5, lines 52, 57, and 62 which notes that any of the two electrode pairs may be tapped and a voltage can be thus be detected), wherein a vertical measuring tube longitudinal plane defines a first side (into and out of the page as depicted in fig. 1 on the left hand side of a line bisecting the tube along the axis 3 in the figure) and a second side of the measuring tube (into and out of the page as depicted in fig. 1 on the right hand side of a line bisecting the tube along the axis 3 in the figure), wherein a first electrode (41, 43, and/or 45) of an electrode pair of the at least two electrode pairs is disposed on the first side of the measuring tube (any one of the electrodes on the left of the bisected tube as defined above may be considered to be a first electrode of one of the pairs also further defined above), wherein a second electrode (42, 44, and/or 46) of the corresponding electrode pair is disposed on the second side (any of the of the electrodes on the right of the bisected tube as defined above may be considered to be a second electrode of one of the pairs also further defined above), wherein a second angle in the cross-section of the measuring tube defines a minimum circular sector in which the respective first electrodes of the at least two electrode pairs disposed on the first side of the measuring tube are distributed (the angle formed between electrodes 43 and 45 or between electrodes 44 and 46 define angles that correspond to a minimum circular sector in which a respective first electrode of the at least two electrodes pairs disposed on the first side of the measuring tube are distributed as depicted in fig. 1), 
wherein the first angle and second angle are so matched to each other that the flowmeter is insensitive to departures from a rotationally symmetric flow to a degree such that, in a test measurement, the flowmeter provides a measurement error of flow velocity and/or a measurement Attorney Docket No.: FL0963-WO/USPage 6 of 11error of volume flow of less than 1.0% (see col. 2, lines 54-60 and col. 4, lines 8-25 which notes that to achieve errors of volume less than 1.0%, a flow meter with the design as depicted in fig. 1 is utilized which has electrodes arranged in the manner depicted in fig. 1).
Mesch does not explicitly teach:
wherein the flow velocity and/or the volume flow are/is determined given a flow with fully developed flow profile of the medium, and wherein the flow velocity and/or the volume flow are/is determined given a rotationally asymmetric flow of the medium.
Eckardt teaches that the flow parameters of fully developed flow profile in a flow meter are determined and are almost completely insensitive to asymmetry in the flow profile when the angle between an arrangement of electrodes and pairs of poles are less than 50° (see the highlighted portion of the included English translation of Eckardt).
	It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, for example, MPEP § 2144.05, Sec. II, Part A regarding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Mesch such that the flow velocity or volume flow are determined given a flow with fully developed flow profile of the medium and wherein the flow velocity or volume flow are determined given a rotationally asymmetric flow of the medium because there is an optimal angle of positioning of electrodes that can minimize the effects of asymmetry on flow measurements and accordingly readings can be improved when a flow meter is arranged in this manner because flow sensitivity is maximized when asymmetry effects are minimized, such as suggested in the highlighted portion of the included English translation of Eckardt.

	As to claim 25: Mesch as modified by Eckardt teaches the flowmeter of claim 20, wherein the flowmeter comprises three electrode pairs (41-46; see fig. 1 and details in col. 5, lines 40-47).

	As to claim 26: Mesch as modified by Eckardt teaches the flowmeter of claim 20, wherein at least two first electrodes or at least two second electrodes of the at least two electrode pairs that disposed on the first or second side of the measuring tube, respectively, are connected (see fig. 1 and details in col. 5, lines 40-47; each of the depicted electrodes are connected via the measuring tube 1 and therefore any two electrodes on either the first or second side of the tube may be considered to be connected and in further detail are connected as pairs as further disclosed in col. 5, lines 48-62).

	As to claim 27: Mesch as modified by Eckardt teaches all of the limitations of the claimed invention as described above regarding claim 20, including a second angle (the angle formed between electrodes 43 and 45 of Mesch or between electrodes 44 and 46), but does not explicitly teach that:
	the second angle is greater than or equal to 30° and less than or equal to 60°.
	It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, for example, MPEP § 2144.05, Sec. II, Part A regarding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Mesch as modified by Eckardt such that the second angle is greater than or equal to 30° and less than or equal to 60° because this angle has been found experimentally to result in a flowmeter that is relatively insensitive to changes due to a rotationally symmetric flow while simultaneously minimizing volume flow error measurement rate (resulting in increased measurement accuracy), such as suggested in the highlighted portion of Eckardt in the included English translation thereof.

As to claim 28: Mesch as modified by Eckardt teaches all of the limitations of the claimed invention as described above regarding claim 20, including a first angle (see fig. 1 of Mesch regarding the angle subtended by a line running parallel with the halfway point between electrodes 41 and 45 as well as between electrodes 41 and 43), but does not explicitly teach that:
	the first angle is greater than or equal to 50° and less than or equal to 90°.
	It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, for example, MPEP § 2144.05, Sec. II, Part A regarding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Mesch as modified by Eckardt such that the first angle is greater than or equal to 50° and less than or equal to 90° because this angle has been found experimentally to be the corresponding angle to the second angle that results in a flowmeter that is relatively insensitive to changes due to a rotationally symmetric flow while simultaneously minimizing volume flow error measurement rate (resulting in increased measurement accuracy), such as suggested in the highlighted portion of Eckardt in the included English translation thereof.

	As to claim 29: Mesch as modified by Eckardt teaches all of the limitations of the claimed invention as described above regarding claim 20, including a second angle (the angle formed between electrodes 43 and 45 of Mesch or between electrodes 44 and 46) and a first angle (see fig. 1 of Mesch regarding the angle subtended by a line running parallel with the halfway point between electrodes 41 and 45 as well as between electrodes 41 and 43), but does not explicitly teach that:
	the second angle is greater than or equal to 40° and less than or equal to 50°, and wherein the first angle is greater than or equal to 70° and less than or equal to 80°.
	It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, for example, MPEP § 2144.05, Sec. II, Part A regarding In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In the instant application, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify Mesch as modified by Eckardt such that the second angle is greater than or equal to 40° and less than or equal to 50° and the first angle is greater than or equal to 70° and less than or equal to 80° because these angles has been found experimentally to result in a flowmeter that is relatively insensitive to changes due to a rotationally symmetric flow while simultaneously minimizing volume flow error measurement rate (resulting in increased measurement accuracy), such as suggested in the highlighted portion of Eckardt in the included English translation thereof.

	As to claim 30: Mesch as modified by Eckardt teaches the flowmeter of claim 20, wherein the magnetic field producing apparatus (21-24 of Mesch; see fig. 1 and details in col. 5, lines 1-8) comprises at least one saddle coil or at least one pole shoe with superimposed coil (Mesch col. 5, lines 9-12), either configured to generate a magnetic field in the medium extending perpendicular to the longitudinal direction (see fig. 1 of Mesch; because of the geometric configuration of the magnetic field producing components, a magnetic field in the medium extending perpendicular to the longitudinal direction of said medium).

	As to claim 31: Mesch as modified by Eckardt teaches the flowmeter of claim 20, wherein the electrodes are arranged axisymmetrically to the vertical measuring tube longitudinal plane (see fig. 1 of Mesch regarding the electrode arrangement, i.e. elements 41-46, and how they are disposed axisymmetrically to the vertical measuring tube 1 longitudinal plane).

	As to claim 32: Mesch as modified by Eckardt teaches the flowmeter of claim 20, wherein two adjacent first electrodes (41, 43 of Mesch) or two adjacent second electrodes (42, 44 of Mesch) of the at least two electrode pairs disposed on either the first or second side of the measuring tube (fig. 1 of Mesch), respectively, are spaced at a third angle in the cross-section of the measuring tube, the third angle defined as α / (N - 1), wherein α is the second angle and N is a natural number corresponding to the number of the at least two electrode pairs (when N is 2, the above equation for the third angle reduces to α and accordingly, by definition of the second angle which is the angle formed between electrodes 43 and 45 or between electrodes 44 and 46 define angles that correspond to a minimum circular sector in which a respective first electrode of the at least two electrodes pairs disposed on the first side of the measuring tube are distributed as depicted in fig. 1, the equation for the third angle is satisfied).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mesch et al. US Pat 6,094,992 (hereafter Mesch), prior art of record, in view of Eckardt DE 1227677 B (hereafter Eckardt), prior art of record as applied to claim 20 above, and further in view of Jensen et al. US Pat 4,545,259 (hereafter Jensen).
As to claim 24: Mesch as modified by Eckardt teaches all of the limitations of the claimed invention as described above regarding claim 20, including a flowmeter that is substantially insensitive to departures from a rotationally asymmetric flow profile (see the above rejection of claim 20 under 35 U.S.C. 103(a) and how the flowmeter of Mesch as modified by Eckardt is considered to teach such a flowmeter because the error in the volume flow is less than 1.0%); and a measuring tube (1 of Mesch; fig. 1 and see col. 4, lines 42-46); but does not explicitly teach:
the Reynolds number of the medium in the measuring tube being greater than or equal to 10,000.
Jensen teaches that an asymmetric flow profile can occur when the Reynolds number of that flow is 10,000 (col. 3, lines 28-40).
It has been held that in cases where a claimed range “overlap[s] or lie[s] inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See, for example, MPEP § 2144.05, Part I, regarding In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the instant application, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow dynamics such that the Reynolds number of the measuring tube of Mesch as modified by Eckardt is greater than or equal to 10,000 because this value can be representative of both constant velocity profile flows or more complex flows with changing shape and/or flow amounts, such as suggested in Jensen col. 3, lines 28-40 and accordingly this flow regime is of measurement interest because if a flow can be fully characterized for both steady state and turbulent flow conditions, the error rate in the measurements taken can be minimized.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Wiklund et al. US Pat 9,383,237 B2 discloses a method for visualizing and characterizing fluids flowing in a flow path and appears pertinent to Applicant’s disclosure.
	Rasmussen US PG-PUB 2009/0260452 A1 discloses a method for operating an electromagnetic flowmeter and a flowmeter and appears pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856